Citation Nr: 0728561	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by loss of sensation in the right and left legs. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder to 
include scoliosis. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The appellant (veteran) served on active duty for training 
from May 17, 1979, to July 23, 1979. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In June 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  A disability manifested by loss of sensation in the right 
and left legs is not demonstrated during service and there is 
no competent evidence linking such disability to service. 

2.  Entitlement to service connection for a back disability 
was denied by a February 1996 rating decision to which the 
veteran was notified in that month; the veteran did not 
perfect an appeal to this decision, and this is the only 
final adjudication addressing this issue on any basis. 

3.  The additional evidence received since the February 1996 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.      

4.  Entitlement to service connection for a psychiatric 
disability was denied by a February 1997 Board decision; this 
is the only final adjudication addressing this issue on any 
basis. 

5.  The additional evidence received since the February 1997 
Board decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disability.      


CONCLUSIONS OF LAW

1.  A disability manifested by loss of sensation in the right 
and left legs was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  The February 1996 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

3.  The February 1997 Board decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1996).  

4.  Evidence submitted to reopen the claims for entitlement 
to service connection for back and psychiatric disabilities 
is not new and material, and therefore, the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in June 2003 satisfied the duty to notify 
provisions.  As for the duty to assist, the appellant's 
service medical records have been obtained, along with 
private medical records.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
With respect to the claim for loss of sensation in the legs, 
the Board finds that an examination is unnecessary without 
evidence of a current disability that may be associated with 
service.  38 U.S.C.A. § 5103A(d)(2).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection for a Disability Manifested by loss of 
Sensation in the Right and Left Legs 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and psychotic 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not reflect treatment for loss 
of sensation in the right or left legs.  The first 
potentially relevant post-service evidence with respect to 
this issue is an August 1992 private treatment report 
reflecting treatment for back pain radiating to the right leg 
with tingling and numbness.  Another private treatment report 
dated in September 1993 reflects the veteran reported back 
pain for the previous eight years that radiates to the right 
and left leg with a tingling sensation and some sensory loss.  
Neither of these private medical reports, nor any other 
evidence of record, to include reports from a November 1995 
VA examination, relates a disability manifested by loss of 
sensation in the right and left legs to service.  With 
respect to the claim that service connection for such 
symptomatology in the lower extremities should be granted as 
"secondary" to a back disability, service connection has 
been denied for a back disability, and the veteran's appeal 
to reopen this claim will be denied below.  As such, a claim 
for secondary service connection is simply not plausible.  

As for the veteran's assertions, to include in testimony to 
the undersigned, that he suffers from loss of sensation in 
the right and left legs as a result of service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and in light 
of the silent service medical records and lack of any 
competent medical evidence linking such disability to 
service, the claim for service connection for a disability 
manifested as loss of sensation in the lower extremities must 
be denied.   

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disability manifested as loss of 
sensation in the lower extremities, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  New and Material Evidence Claims 

Entitlement to service connection for a back disability was 
denied by a February 1996 rating decision to which the 
veteran was notified in that month.  As the veteran did not 
perfect an appeal with respect to this decision, that portion 
of the February 1996 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  This is the only final rating decision addressing 
the issue of service connection for a back disability on any 
basis.  

Entitlement to service connection for a psychiatric 
disability was denied by a February 1997 Board decision.  
This decision is final, and is the only final adjudication 
addressing this issue on any basis.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).  

Evidence before the adjudicators at the time of the final 
decisions delineated above included the service medical 
records, which were silent for a psychiatric or back 
disability.  The first post service clinical evidence with 
respect to the back consists of a private clinical record 
dated in April 1986 referring to treatment for back pain.  
Thereafter, private clinical records dated from 1991 to 1995 
reflected treatment for back pain.  A September 1993 clinical 
record indicated that X-rays of the lumbar spine were normal.  
At a November 1995 VA examination, the veteran stated that he 
had a history of scoliosis since childhood and a history of 
lower back pain.  He reported that he did not remember any 
injuries in the military.  The veteran stated that he had an 
MRI of the spine in 1990 and was told he had a herniated 
disc, but an X-ray conducted at that time was negative.  The 
physical examination revealed mild scoliosis of the right 
thoracic region, mild kyphosis, limitation of lumbar motion, 
a straight leg raise at 50 degrees on the right and 
tenderness at L4-L5.  

With respect to the post-service evidence pertaining to a 
psychiatric disorder at the time of the February 1997 Board 
decision, private clinical records dated from 1984 to 
November 1995 reflected treatment for symptoms of 
schizophrenia.  A history compiled in connection with 
psychiatric hospitalization in June 1984 reported a two-year 
history of psychiatric problems, which would still place the 
onset of such symptoms more than one year after separation 
from service.  It was reported that there was no formal 
psychiatric treatment prior to the June 1984 hospitalization.  

In short, none of the competent evidence previously before VA 
demonstrated that disabilities for which service connection 
was claimed were incurred in or related to service, and this 
was the basis for the denials of service connection for back 
and psychiatric disabilities referenced above.  

Reviewing the additional evidence submitted since the 
February 1996 rating decision and February 1997 Board 
decision, none of this evidence contains medical evidence 
suggesting that a back disability or schizophrenia was 
incurred in or aggravated by service, or that schizophrenia 
was demonstrated within one year of service.  In fact, most 
of the additional evidence consists of photocopies of private 
clinical records dated from 1981 to 1995 that were previously 
of record.  As such, this evidence is not "new," much less 
"material."  Additional private clinical records not 
previously of record dated in 1996 and 1997 do not provide 
any information linking a back disability or schizophrenia to 
service.  Thus, as it was the lack of competent medical 
evidence linking a back disability or schizophrenia to 
service that was the basis of the prior denials of the 
veteran's claims, the additional evidence of record does not 
raise a reasonable possibility of substantiating the claims.  
As such, the claims for service connection for a back 
disability and schizophrenia are not reopened.  

With regard to the contentions of the veteran at the hearing 
before the undersigned that he has a back disability and 
schizophrenia as a result of military service, the Board 
certainly respects his right to offer his opinion, but he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Cromley, Espiritu, 
supra.  Moreover, as new and material evidence to reopen the 
veteran's finally disallowed claims for entitlement to 
service connection for a back disability and schizophrenia 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

Entitlement to service connection for a disability manifested 
by loss of sensation in the right and left legs is denied. 

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for a back 
disorder to include scoliosis is denied. 

New and material evidence having not been received, the 
appeal to reopen a claim for service connection for a 
psychiatric disorder to include schizophrenia is denied.  .


____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


